Citation Nr: 0000143	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  91-44 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 
percent for a depressive disorder. 

2. Entitlement to a disability evaluation in excess of 10 
percent for postoperative residuals of a spontaneous 
pneumothorax of the left lung. 

3. Entitlement to service connection for pulmonary disability 
other than residuals of a pneumothorax, to include on a 
secondary basis. 

4. Entitlement to service connection for hypertension, to 
include on a secondary basis. 

5. Entitlement to service connection for diabetes mellitus, 
to include on a secondary basis. 

6. Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities. 

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
November 1969.   

This matter was last before the Board of Veterans' Appeals 
(Board) in November 1998 on appeal from rating decisions of 
the Department of Veterans Appeals (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  Upon its last review, the 
Board remanded the appellant's claims for further development 
of the record.  


FINDINGS OF FACT

1. The appellant's service-connected depressive disorder is 
characterized by depressed mood and anxiety.   

2. The appellant's service-connected postoperative residuals 
of a spontaneous pneumothorax of the left lung include a 
healed, non tender thoracostomy scar.  

3. Competent medical evidence has been adduced suggesting a 
nexus between the appellant's emphysema, chronic 
obstructive pulmonary disease, bronchiactesasis or 
bronchitis and the service-connected pneumothorax.

4. Competent medical evidence has been adduced suggesting a 
causal or aggravational nexus between hypertension and the 
appellant's service-connected disorders.

5. Competent medical evidence has been adduced suggesting a 
causal or aggravational nexus between diabetes mellitus 
and the appellant's service-connected disorders.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 30 
percent for service-connected depressive disorder are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (1999); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

2. The criteria for a disability rating in excess of 10 
percent for post-operative residuals of a left 
pneumothorax are not met. 38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6818 (1996) and 
6843 (1998).

3. The appellant's claim of service connection for a 
pulmonary disability other than residuals of a 
pneumothorax is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4. The appellant's claim of service connection for 
hypertension, to include on a secondary basis, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).   

5. The appellant's claim of service connection for diabetes 
mellitus, to include on a secondary basis, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reveals that while serving on active military duty 
in July 1968, the appellant sustained a spontaneous 
pneumothorax.   All of the appellant's claims directly or 
indirectly based on this in-service incident.  

The appellant argues that the severity of his service-
connected pneumothorax residuals is greater than is 
contemplated by the currently assigned 10 percent rating.  He 
further contends that the severity of the symptoms of his 
service-connected depressive disorder secondary to the 
service-connected pneumothorax is also greater than is 
contemplated by the currently assigned disability rating.  

The appellant also argues that at the time he underwent an 
in-service thoracotomy for treatment of the pneumothorax in 
service, he sustained an additional disability, apart from 
that currently recognized by VA and assigned the 10 percent 
disability rating.  The appellant also maintains that the 
currently diagnosed hypertension and diabetes mellitus were 
either caused by, or have been aggravated by, his service-
connected depressive disorder.  The appellant also argues 
that as a result of the service-connected disorders, he has 
been rendered totally disabled, and requests a total 
disability rating based upon individual unemployability.  

As will be explained in detail below, decisions will be 
rendered on two of the issues on appeal.  The remainder of 
the issues will be the subject of the remand portion of this 
decision.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then address the appellant's increased rating 
claims in the context of the applicable law.  


Entitlement to a disability evaluation
in excess of 30 percent for a depressive disorder

Factual background

In January 1993, the appellant sought service connection for 
a depressive disorder, on the basis that it had been caused 
by the service-connected post-operative residuals of a 
spontaneous pneumothorax of the left lung.  By rating 
decision dated in September 1997, service connection was 
granted and a 10 percent disability evaluation was assigned.  
The disability evaluation was increased to 30 percent in a 
May 1999 rating decision.   
The record reflects that in an August 1991 letter, T.A.C., 
Ph.D. reported that he had been treating the appellant since 
March 1986 on a weekly basis, and that the appellant had 
severe depression, anxiety, and "extreme frustration" 
caused by his lung disorder.  Dr. C. stated that the 
appellant was no longer able to work, and that the appellant 
once attempted suicide and continued to consider it.

VA medical records were received reflecting that in December 
1991, the appellant was treated for an episode of depression.  
The appellant's presenting problem and past history was noted 
to be that the appellant "fe[lt] he's supposed to be 100%."  
It was also noted that the appellant had seven living 
siblings, and that they believed the appellant was "putting 
on" and saw very little of him.  In a December 30, 1991 
treatment note, the appellant reported that before the 
Christmas holiday, he had an episode of aggressiveness and 
"threw things" in his house.  He stated that he was again 
having suicidal thoughts.  

The appellant was hospitalized at a VA facility from December 
30, 1991 to January 22, 1992 for depression and other 
disorders.  He reported that he had become irritable, angry 
and verbally abusive to his wife and children and that he 
contemplated suicide although he had no plan or intent to do 
so.  He reported that his sleep and appetite had been poor.  
Upon mental status evaluation, he was noted to be alert, 
oriented, verbal, coherent, and cooperative.  Moderate 
anxiety with moderate depression was noted.  No thought 
disorder was noted.  His memory and judgment was fair.  The 
examiner opined that the appellant's service-connected lung 
disorder was contributing to his depression.   

The appellant underwent a VA psychiatric examination in April 
1993.  He reported that he did not sleep well and that he 
remained very nervous and depressed.  He stated that he did 
"not do much," and that he did not much leave his house.  
He reported that he was still not working.  Upon objective 
examination, he was noted to be very nervous and had a 
tremor.  He was neatly groomed and otherwise behaved 
normally.  He was not hostile or belligerent, and he was 
pleasant and cooperative.  His though content revealed no 
hallucinations, delusions, paranoia or ideas of reference.  
He expressed some hopelessness and his affect was mildly 
depressed and moderately anxious.  He was diagnosed to have a 
generalized anxiety disorder with secondary depression.  

In a January 1996 letter, Dr. T.A.C. reported that the 
appellant continued to have severe depression related to his 
service-connected pneumothorax.  

The appellant underwent a VA psychiatric examination in 
February 1996.  He was noted to be alert and cooperative, and 
he volunteered information.  He exhibited no bizarre motor 
movements or ticks and his mood was noted to be tense.  His 
affect was appropriate, and there were no hallucinations, 
delusions, paranoia or ideas of reference or suspiciousness.  
He was oriented to time, place and person, and his remote and 
recent memory was noted to be good.  His insight, judgment 
and intellectual capacity was noted to be marginal.  It was 
noted that he had difficulty falling asleep and concentrating 
and was somewhat irritable.  The examiner diagnosed the 
appellant to have an anxiety disorder.   

In a December 1996 VA medical record, the appellant was noted 
to be alert and his concentration was good.  His short term 
memory and judgment were reported to be "ok," and he could 
interpret abstract proverbs.  His mood was noted to "mildly 
depressed" over the recent death of his wife and financial 
problems.  He was diagnosed to have dysthymia and insomnia.    

In a January 1997 VA medical record, it was noted that the 
appellant was "doing well," although he was having 
increased difficulty breathing in the previous few weeks.  He 
was noted to be alert and oriented, and he was not suicidal 
or homicidal.  His short term memory was assessed as being 
"ok."  

The appellant underwent a VA psychiatric examination in 
February 1997, conducted by D.H.F., M.D.  The appellant 
reported having depression, including suicidal rumination, 
that worsened as his physical symptoms worsened.  Upon 
clinical evaluation, he was noted to be alert and tense, and 
he had several episodes of productive cough during the 
interview.  His orientation, memory, insight and judgment 
appeared to be adequate.  He was diagnosed to have a 
depressive disorder.  

Because the appellant's claims folder was apparently not 
provided to Dr. F., the physician reviewed his February 1997 
findings in June 1997 and provided an addendum.  Upon this 
review, Dr. F. stated that it was as likely as not that the 
appellant's service-connected pneumothorax residuals caused 
or worsened the appellant's depressive disorder.  

In a July 1998 letter, Dr. T.A.C., the appellant's treating 
physician, reported that the appellant had problems dealing 
with people and that he could not sleep through the night.  
He reported that the appellant had crying spells and that he 
had serious thoughts of suicide on several occasions.  Dr. C. 
opined that the appellant's depressive disorder met the 
criteria for a 50 percent disability rating.  

At a July 1998 Board hearing, the appellant stated in 
substance that his depression manifested when he arose in the 
morning and began to cough.  He stated that he could not go 
outside of his house and do yard work.  He stated that his 
friends and neighbors avoided him because he was ill and 
because he was concerned that he would become aggressive.  

Pursuant to the Board's November 1998 remand, the appellant 
underwent a VA psychiatric examination in February 1999.  The 
appellant was noted to be alert and cooperative and he was 
neatly and casually dressed.  He answered questions and 
volunteered information.  There were noted no loose 
associations or "flights of ideas," and no bizarre motor 
movements or tics.  His mood was "fairly calm," and his 
affect was appropriate.  There were no delusions, 
hallucinations, ideas of reference or suspiciousness.  He was 
oriented to time, place and person, and his recent and remote 
memory was good.  His insight and judgment appeared to be 
marginal, and his intellectual capacity was moderate.  He was 
diagnosed to have a generalized anxiety disorder and 
dysthymia.  He was assigned a global assessment of 
functioning score (GAF) of 65.  It was noted that in April 
1998, the appellant's GAF score was 70.  [GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of from 61 to 70 is 
indicative of "some mild symptoms," or "some difficulty in 
social, occupational, or school functioning," but 
"generally functioning pretty well, [and] has some 
meaningful interpersonal relationships."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995).

The appellant also then underwent a psychological examination 
with inquiry towards ascertaining whether he had post-
traumatic stress disorder, authored by R.Y-G., Psy.D.  She 
noted that the appellant's father had died while he was in 
basic training, and that his mother had sustained a 
cerebrovascular accident a short time later.  The appellant 
reported that during his civilian employment, he was working 
at a packaging company and in industrial textile settings 
where he was exposed to fumes of glue and waxes and other 
toxins where he did not wear protective equipment.  It was 
noted that the appellant had smoked for the past several 
decades, and was then smoking less than one pack of 
cigarettes per day.  She further noted that while the 
appellant had persistent re-experiencing of collapsing of the 
lung, he did not have the associated persistent avoidance of 
the stimuli associated with post-traumatic stress disorder, 
and the therefore did not meet the criteria for such a 
diagnosis.

Dr. R.Y-G. further observed that the appellant was 
cooperative and that he was dressed casually and cleanly.  
His grooming was within normal limits, and he displayed no 
gross motor disturbance.  His speech was oriented, and his 
memory appeared intact.  His mood was noted to be "mildly 
dysthymic" and his affect was consistent.  He was able to 
form his thoughts logically, although he contradicted his 
account of his prior history in several particulars.  There 
was no evidence of a psychosis or intellectual insufficiency.  

Dr. R.Y-G. noted that the appellant's response to 
psychometric testing was characterized by marked symptom 
exaggeration, and that his responses to the Minnesota 
Multiphasic Personal Inventory-2 rendered the resulting 
profile susceptible of invalidity.  She noted that 
individuals who had the genuine pathology reported as the 
appellant did "would be so grossly and severely disturbed 
that it is unlikely that they could complete" the test in a 
consistent manner, as did the appellant.  She further 
observed that the appellant's responses indicated either a 
"plea for help," or a "conscious attempt to blatantly 
distort his clinical picture."  She noted that his test 
results could be expected from a "floridly psychotic 
individual," but not from a person living independently in 
the community, such as the appellant.  She opined that the 
appellant's performance on another test suggested that the 
appellant was either not complying or that he was 
malingering.     

Dr. R.Y-G. opined that the appellant did not have PTSD.  She 
stated that the appellant's lung disorder aggravated his 
depression and anxiety.  She diagnosed him to have a 
generalized anxiety disorder and dysthymia.  She assigned the 
appellant to have a GAF score of 63.  She noted that the 
appellant had "few friends, poor relationship with 
neighbors, poor relationship with extended family but [an] 
intact marriage."  

Applicable Law and Regulations

The resolution of the appellant's rating claim is to be 
resolved through the application of a schedule of ratings, 
which is predicated upon the average impairment of earning 
capacity.  Separate diagnostic codes identify various 
disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 3.321(a) and Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

Because the appellant's claims have been in continuous 
appellate status since their original assignment of service-
connection, the evidence to be considered includes all 
evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

A claim for a disability rating greater than assigned is 
regarded as a new claim and is subject to the well-
groundedness requirement of 38 U.S.C.A. § 5107(a).  Proscelle 
v. Derwinski, 2 Vet. App. 629, 631 (1992).  In order to 
present a well-grounded claim for an increased rating of a 
service-connected disability, a veteran need only submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  Proscelle, 2 Vet. 
App. at 632; see also Jones v. Brown, 7 Vet. App. 134 (1994).  
The appellant has generally alleged that the symptoms of his 
service-connected psychiatric disability have increased in 
severity, and that he is entitled to an increased evaluation.  
The Board finds that the appellant's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (a).

The Board notes that the regulations pertaining to mental 
disorders were revised during the pendency of the appellant's 
claim.  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. 
§ 4.130.  See 61 Fed. Reg. 52700 (Oct. 8, 1996). Therefore, 
the appellant's claim for an increased rating for psychiatric 
disability will be evaluated under both the new and old law.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991) [where the 
law or regulation governing the case changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the veteran will apply].

Under the old Schedule, an evaluation of 50 percent is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment as a result of psychoneurotic symptoms.  
A 30 percent evaluation is warranted for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).

The Court has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of 
impairment which would lead to an award at the 30 percent 
level, can be quantified.  See Cox v. Brown, 6 Vet. App. 459, 
461 (1994).  In a precedent opinion, dated November 9, 1993, 
the VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  "Definite" represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  
VA, including the Board, is bound by this interpretation of 
the term "definite." 38 U.S.C.A. § 7104(c) (West 1991); 38 
C.F.R. § 3.101 (1999). 

Words such as "considerable" were not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (1999).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 
(1999).  

The current Schedule provides a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation for PTSD is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss. A 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication. 38 C.F.R. § 4.130, Diagnostic Codes 9433 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was held that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

Pursuant to Karnas, supra, the Board will separately discuss 
the appellant's service-connected psychiatric disability 
under both the current and the former schedular criteria.




The current criteria

Currently rated as 30 percent disabling, the symptoms of the 
appellant's depressive disorder are assessed as encompassing 
symptoms indicative of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss.  In order for a 50 percent disability rating to 
be assigned, the appellant's symptomatology would need to 
approximate a showing of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 38 
C.F.R. § 4.130, Diagnostic Codes 9411 (1998).

Having carefully reviewed the evidence of record in light of 
these regulatory provisions and the appellant's contentions, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to a disability rating 
greater than 30 percent, and the claim will therefore be 
denied.

The Board has carefully reviewed the medical evidence, which 
has been reported in detail above.

The report of VA hospitalization from December 1991 to 
January 1992 reveals that although the appellant was 
depressed to some degree, he was nonetheless communicative 
and displayed appropriate affect and orientation.  The report 
of this hospitalization reveals that the appellant was alert, 
cooperative, and coherent, and there was no thought disorder 
noted.  With application of the provisions of the rating 
schedule, this evidence dated at the outset of the 
appellant's claim does not suggest that he displayed 
"flattened affect," any difficulty in understanding complex 
commands, or memory loss of any kind.  

The April 1993 VA hospitalization report indicates that the 
appellant's primary symptoms were a difficulty sleeping, 
anxiety, and mild depression.  There was then adduced no 
evidence of flattened affect;  circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; or impairment 
of memory.  Indeed, at that juncture and throughout the 
course of his claim, the appellant appears to have 
demonstrated no memory loss whatsoever, and he has reiterated 
a consistent version of the facts and circumstances he claims 
occurred surrounding the development of his pulmonary 
disorder.  

The February 1996 and February 1999 VA psychiatric 
examinations are generally consistent in their factual 
reports and assessments of the appellant's depressive 
disorder.  Both generally reveal him to be oriented, alert, 
cooperative, appropriately attired and groomed, and without 
hallucinations, delusions, ideas of reference, and memory 
loss.  Although his judgment was reported to be marginal, 
this was linked by the examiner at the latter occasion to a 
moderate intellectual capacity.  In short, these examinations 
reveal that the appellant was without flattened affect;  
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; or 
impairment of memory.  

The Board finds particularly probative the February 1999 VA 
psychiatric and psychological examinations.  Based upon a 
comprehensive review of the appellant's medical, 
occupational, and social history and current symptoms, the 
appellant was assessed GAF scores of 65 and 63, indicative of 
"some mild symptoms," or "some difficulty" in social or 
occupational functioning, but "generally functioning pretty 
well", with some meaningful personal relationships.  See 
Carpenter, supra.  With regard to the latter, the Board notes 
that the appellant had then recently remarried - hardly an 
indication that the appellant could not develop a meaningful 
personal relationship.  

Moreover, the clinical testing conducted during the February 
1999 VA psychiatric examination conducted by Dr. R.Y-G. 
indicates that the appellant is either malingering by 
exaggerating his symptoms or is engaging in a "cry for 
help."  Whichever of the conclusions that may be reached, 
the appellant's subjective report of the severity of his 
symptoms has been medically opined to be invalid because it 
appeared that he was either not complying with the testing 
protocol or was malingering, as evidenced by psychological 
testing.  In short, the clinical evidence thus indicates that 
the appellant is exaggerating his psychiatric symptoms.  This 
is borne out by several medical reports, discussed above, 
which have in essence characterized the appellant's actual 
psychiatric symptomatology as mild.

The Board is of course aware of Dr. T.A.C. July 1998 
statement to the effect that the appellant's depression had 
increased over the years, he had problems dealing with 
people, he could not sleep through the night, he had crying 
spells and he had  a difficulty time dealing with life.  Dr. 
C. opined that the appellant's depressive disorder met the 
criteria for a 50 percent disability rating.  Although Dr. C. 
referred to "your criteria", presumably referring to the VA 
Schedule, the schedular criteria were not specifically 
discussed.  

The Board notes that the "treating physician rule" that gives 
the opinions of treating physicians greater weight in 
evaluating medical evidence has been rejected in the context 
of veterans benefits claims.  See Van Slack v. Brown, 5 Vet. 
App. 499 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993).  However, although the Court has specifically 
rejected the "treating physician rule", the Board is 
obligated to articulate reasons or bases for rejecting the 
medical opinion of a treating physician.  Guerrieri, 4 Vet. 
App. at 470-1.

"The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches. . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators . . ."  Id.

The Board believes that Dr. C.'s description of the 
appellant's psychiatric symptomatology is generally 
consistent with that reported by the appellant to various 
medical examiners.  Dr. C.'s conclusion, which is at variance 
with other examiners' characterizations of the disorder as 
generally being mild, is not supported by any discussion.  
The Board places greater weight of probative value on the 
other medical evidence of record, discussed above.

The former criteria

Having carefully reviewed the evidence of record in light of 
the previously applicable rating criteria, the Board finds 
that the preponderance of the evidence is against the claim 
for a disability rating greater than the currently assigned 
30 percent.  

The assignment of a 30 percent disability rating was 
warranted based upon a finding of definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A rating of 50 percent was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment as a result of psychoneurotic symptoms. 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  It was previously 
required that the severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability under the previously applicable criteria were time 
lost from gainful work and decrease in work efficiency.  See 
38 C.F.R. § 4.130 (1996).  

The evidence does not reflect that the appellant has lost 
work because of psychoneurotic symptoms.  Instead, the record 
indicates that the appellant stopped working in the textile 
industry because of the effect upon his lungs, and he has 
reported that he has not located work since that time for the 
same reason.  In this circumstance, the evidence of record 
indicates that the effect of the appellant's mental disorder 
has been minimal with regard to his industrial adaptability, 
as it related to time lost from gainful work and decrease in 
work efficiency.  The bulk of the competent medical evidence 
of record, discussed above, indicates that the appellant 
continued to have mild to moderate depression throughout the 
pendency of his appeal.  Further, as is noted above, although 
the appellant's psychiatric disorder appears to have had some 
impact upon his relationships with others, the evidence does 
not indicate that the disorder has been impaired to a 
considerable degree.  Instead, the appellant has maintained 
relationships with his siblings and his child and has 
remarried.  

The Board incorporates by reference its discussion of the 
evidence in the context of the analysis of the former 
criteria, in particular the discussion of Dr. C.'s July 1998 
report.  As noted above, the Board places greater weight on 
the other medical evidence of record, in particular the 
February 1999 reports which were generated in response to the 
Board's November 1998 remand.

In summary, for the reasons and bases stated above, the Board 
believes that the preponderance of the evidence is against 
the appellant's claim of entitlement to an increased 
evaluation for his service-connected psychiatric disability.  
The assignment of a 50 percent or higher rating under the 
both the current and former criteria is not appropriate.

Additional comments

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In its May 1999 decision 
relative to the assignment of a disability rating, the RO did 
not discuss the formerly applicable rating criteria. The 
previously applicable rating criteria were, however, set 
forth in the September 1997 rating decision granting service 
connection for the claimed disorder, and the rating decision 
in turn appears to have been forwarded to the appellant.  The 
Board further notes that throughout the pendency of this 
appeal, the appellant has been ably represented before the 
Board by a service organization which has reviewed the claims 
folder on several occasions, and has presented argument as to 
the merits of the appellant's claim for a disability rating 
greater than assigned.  See generally Stuckey v. West, No. 
96-1373 (U.S. Vet. App. November 17, 1999).  

The Board concludes that the appellant has been accorded 
ample opportunity to fully present his claim, and 
adjudication by the Board would in this matter would not 
prejudice the appellant.  In effect, the appellant's 
depressive disorder has been evaluated under both the old and 
new criteria.  Moreover, as is noted in footnote 2 above, the 
appellant specifically requested that a 30 percent disability 
evaluation be assigned for the service-connected disorder.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. In this case, the appellant has 
been awarded a 30 percent disability rating for his 
psychiatric disability effective as of the date of his 
initial claim of entitlement to service connection, January 
3, 1993.  The Board agrees.  As discussed above, the evidence 
does not support the assignment of a higher disability rating 
under either the current or the former schedular criteria.








Entitlement to a disability evaluation in excess of 10 
percent 
for the postoperative residuals of a left lung pneumothorax

Factual background:

As is alluded to above, the appellant's service medical 
records reveal that in July 1968, he underwent a thoracotomy 
for treatment for a spontaneous pneumothorax.  A 
contemporaneous radiographic study revealed blunting of the 
left costophrenic angle.  Following the procedure, the 
appellant was reported to have had an "uneventful" post-
operative course.    

Shortly after completion of the thoracotomy and his return to 
duty, the appellant began to complain of continuing left-
sided chest pain and dyspnea when recumbent.  It was noted 
that he reported no other symptoms.  In August 1968, clinical 
examination revealed his lungs were clear to auscultation and 
percussion, and breath sounds were equal on both sides, which 
were also noted to be fully expanded.  He was diagnosed to 
have pain of "unknown etiology," and prescribed Fiorinal.  
An August 22, 1968 chronological record of medical care 
reflects that the appellant complained occasional left-sided 
anterior chest pain upon deep inspiration.  A radiographic 
study revealed full expansion of the chest, and that it was 
noted to be clear and the post-operative wounds were "well-
healed."  

In September 1968, the appellant continued to complain of 
chest pain.  It was noted that his medical "chart" revealed 
many similar episodes.  Upon clinical examination, the 
appellant's chest was noted to be clear, and he manifested 
good breath sounds.  A radiographic study of the appellant's 
chest revealed post-operative blunting of the costo-phrenic 
angle.  Both lungs were noted to be "completely expanded."  
He was diagnosed to have pleurisy.  In November 1968,  the 
appellant continued to complain of intermittent left-sided 
chest pain, and it was noted that repeated visits to the 
emergency room, repeated chest x-rays, and a complete 
evaluation in an Army hospital had failed to reveal any 
demonstrable, treatable cause of the pain.  Physical 
evaluation resulted in "completely normal" findings, except 
for the thoracotomy scar.  The appellant was placed on 
limited duties for one month, and was referred for 
psychiatric evaluation.  

Following the appellant's discharge from active military 
service, he underwent a VA physical examination in April 
1972.  Upon clinical evaluation, the appellant's chest was 
found to exhibit equal and bilateral expansion on breathing, 
and there was normal resonance, fremitus and breath sounds, 
without rales.  He was diagnosed to have had a pneumothorax 
of the left lung and the residual of an exploratory 
thoracotomy.  

In November 1972, the appellant complained of pain in the 
left side of his chest, and was admitted to Southeastern 
General Hospital in Lumberton, North Carolina.  Radiographic 
examination revealed no pneumothorax, and the appellant was 
diagnosed to have a psychophysiological gastrointestinal 
reaction and duodenitis.  

VA radiographic studies of the appellant's chest in April 
1976 and July 1977 resulted in normal findings, other than 
some "fibrotic change" in the left lower lung field in 
April 1976.  In July 1977, the radiologist reported that 
there was "no evidence of active disease or pleural 
effusion."

An August 1976 VA medical treatment note reflects that the 
appellant complained of shortness of breath and nausea and 
vomiting in the morning.  Clinical examination revealed no 
abnormalities of his chest, and his breath sounds were 
symmetric and clear.  An October 1976 VA medical treatment 
note reflects that the appellant was then treated for 
congestion of the nose, throat and chest.  He again reported 
having nausea upon arising in the morning.  Objective 
examination revealed his chest was essentially clear.  

In a July 1977 VA medical treatment note, it was recorded 
that the appellant complained of a cough that produced phlegm 
with streaks of blood.  The appellant was diagnosed to have 
an episode of acute bronchitis.  It was noted that the 
appellant had experienced some shortness of breath since 
1968, and that he was then working a textile-related 
occupation in a "dusty area."  The appellant was then noted 
to be in no respiratory distress, and he manifested clear 
breath sounds.

The appellant underwent a VA physical examination in March 
1978.  He complained of shortness of breath and chest pain.  
The appellant also reported that he was spitting up 
"approximately 2 to 3 mouthfuls" of blood in the morning.  
Radiographic examination revealed increased linear streaking 
in the left lower lung field that was obscuring the left 
cardiac border.  The radiologist commented that this finding 
possibly represented chronic inflammatory disease.  Clinical 
examination revealed that the appellant's lungs were mobile 
and there was no cough or expectoration.  Breath sounds and 
fremitus were normal, and there were noted no rhonchi, rales, 
friction rub, dullness, cyanosis, clubbing or shortness of 
breath.  The appellant was diagnosed to have a post-operative 
spontaneous pneumothorax (not noted upon this examination), 
chronic obstructive pulmonary disease (not noted upon this 
examination), and peptic ulcer disease of the duodenal bulb 
and duodenitis.  

A June 1978 VA medical record reflects that the appellant 
complained of increased dyspnea for two days and some 
hemoptysis.  The author of the report noted that because the 
appellant was then working in a mill, and was exposed to 
dust, a pulmonary function test should be ordered.     

In September 1978, the appellant was hospitalized at the 
North Carolina Memorial Hospital in Chapel Hill, North 
Carolina upon his complaint of having hematemesis.   It was 
noted that he had been previously treated for abdominal pain 
and hematemesis and that it was then assumed that he had 
peptic ulcer disease.  He complained that he was experiencing 
abdominal discomfort, nausea and vomiting, and stated that 
his vomitus was tinged with blood.  According to the 
examiner, the appellant related that he had "awakened every 
morning with blood trickling from his mouth."  The examiner 
also reported that the appellant related that when he cleared 
his throat, he "produce[d] approximately one quarter of a 
cup of blood mixed with sputum."     

As to the appellant's previous hemothorax and thoracotomy, 
the examiner noted its historical occurrence, and that the 
appellant had since complained of shortness of breath, chest 
pain and dizziness, and that "multiple evaluations for this 
problem have been unrevealing.  The examiner reported that 
during this hospitalization, the appellant underwent an upper 
gastrointestinal examination resulting in "entirely normal" 
findings, and that there was no evidence of duodenal 
deformity or mucosal laceration.  The examiner further 
reported that an endoscopy resulted in normal findings.  
Because strongyloidiasis was noted, the appellant was treated 
for this intestinal disorder.  The examiner did not opine as 
to its cause, and did not relate it to any incident of the 
appellant's military service.   

The appellant was again hospitalized at the North Carolina 
Memorial Hospital in October 1978.  He reported having blood 
streaked secretions pooled in his mouth for the previous six 
months, and that the previous treatment by the hospital 
availed him of no relief. The appellant reported that he had 
since experienced daily, localized chest pain and disabling 
dyspnea.  The appellant reported that he was able to pursue 
his routine employment as a Textile Mechanic without any 
difficulty.  He reported no history of cough, chronic sputum 
production, paroxysmal nocturnal dyspnea, orthopnea or 
wheezing.  A bronchoscopy revealed the presence of diffuse 
bronchitis and focal irregular bronchiectases localized to 
the previous thoracic injury.   The examiner did not opine as 
to its cause, and did not relate it to any incident of the 
appellant's military service.  The appellant was prescribed 
penicillin, and was reported to have experienced a "dramatic 
relief of symptoms."  It was reported that following 
administration of penicillin, the appellant had not re-
experienced symptoms for over a 48 hour period.            

The appellant underwent a VA chest radiology examination in 
July 1980.  No evidence of pneumothorax or interval change 
was noted as compared with previous studies.  There were 
again noted fibrotic changes in the lingular portion of the 
left upper lobe adjacent to the cardiac border, and the lungs 
were noted to be clear.                                                                                                                     

The appellant was hospitalized at a VA facility during late 
July 1981.  He reported that his chest symptoms had not 
essentially changed since 1968.  Upon clinical examination, 
his lung fields were clear to auscultation and percussion 
without wheezing, egophony or consolidation.  It was the 
assessment of the hospital staff that the appellant likely 
had a characterological disorder with his subjectively 
reported symptoms being much worse than the objective 
evidence was able to support.  Although the appellant 
reported that he had produced a greenish sputum without blood 
that was thick, and at a rate of 50 to 150 cubic centimeters 
per day, the hospital staff noted that that this "appeared 
to be largely spit to the house staff."  

The hospitalization report further reflects that the 
appellant's bronchograms were obtained from the North 
Carolina Memorial Hospital and were reviewed by VA 
radiologists.  They opined that these studies were 
essentially normal.  Except for the presence of some minimal 
abnormality in the proximal lingular lobe on the left, the 
examiners commented that they would be "hard-pressed to call 
this bronchiectasis."  It was reported that upon review by 
the Thoracic Surgery and Pulmonary Medicine branches, it was 
the consensus of opinion that the appellant had a minimal 
abnormality on his bronchograms, but that he certainly did 
not have clinical bronchiectasis and that he was not a 
candidate for operative procedure.  

The author of the hospitalization report commented that upon 
discussion with the appellant, "it became clear that he was 
interested in increasing his disability for this problem."  
The appellant was diagnosed to have a characterologic 
disorder with a possible impending major depressive episode.  

At a September 1981 personal hearing before a hearing officer 
at the RO, the appellant testified in connection with a then 
pending claim for an increased rating for his left lung 
pneumothorax disability.  In substance, he stated that for 
the previous three years, he was awakening with blood and 
mucous in his mouth and on his pillow.  He stated that this 
was the same type of substance that he had been emitting 
during the day.  He stated that he had continued difficulty 
breathing and pain beneath his left breast.  

The appellant added that during his 1978 hospitalization at 
the North Carolina Memorial Hospital, he was informed that 
there was a scar inside of his lung where at the site of the 
pneumothorax, and that it was "infected causing some kind of 
tubes in [his] lungs to swell up" and become inflamed, thus 
causing the mucous and bleeding he was experiencing.  He 
added that he had continually been led to believe that all of 
his internal bleeding was emanating from his left lung.  The 
appellant added that he stopped smoking in 1976.  See 
transcript, page 5-6.  

The appellant underwent a VA physical examination in October 
1981.  Upon radiographic study, evidence of emphysema and 
fibrosis was present in the lingular division of the left 
upper lobe.  The radiologist commented that bronchograms 
would be necessary to make a definite diagnosis of 
bronchiectasis.  Clinical examination revealed a well-healed 
left thoracotomy scar under the left axilla on the left 
chest.  The lungs were mobile and there was no cough or 
expectoration noted.  Breath sounds and fremitus were normal 
and there were no rhonchi, rales, and no friction rub, 
dullness, cyanosis, clubbing or shortness of breath.  The 
examiner opined that there was no relationship of the 
bronchiectasis and pulmonary problems in service because of 
the 10 year interval before bronchiectasis was diagnosed.   

The appellant was hospitalized at a VA facility for two weeks 
in July 1986.  He reported that he had recurrent hemoptysis.   
Upon clinical examination, coarse expiratory sounds were 
noted.  A bronchoscopy did not reveal any bleeding, tumor or 
any abnormalities.  Pulmonary function testing resulted in 
findings that were "probably within normal limits."  The 
examiner commented that during hospitalization, no hemoptysis 
was observed, and the appellant was "totally asymptomatic as 
far as his pulmonary status [was] concerned."  

In a March 1988 letter, C.R.B., M.D., reported that he first 
evaluated the appellant in November 1986 upon referral for 
bronchiectasis.  Dr. B. reported that at that time, he 
performed a physical examination and "found nothing out of 
the ordinary."  He stated that he was again consulted by the 
appellant in December 1987, when the appellant reported that 
he was having difficulty breathing and that he was spitting 
up blood.  Dr. B. further reported that following the 
appellant's July 1986 VA hospitalization which found no 
source for his reported hemoptysis, the appellant consulted 
Dr. B.H., who in turn referred the appellant to Dr. B.  

Dr. B. reported that upon Dr. B.H.'s referral, radiographic 
examination was conducted that noted mild right basilar sub-
segmental atelectasis and old scarring in the lingular 
segment of the left upper lobe.  Dr. B. reported that at his 
direction, the appellant underwent a bronchoscopy.  The only 
finding of this testing was the appellant had "very 
sensitive airways" despite the use of pre-operative 
medications and local anesthesia.  Dr. B. further reported 
that there were no endobronchial lesions noted during this 
examination, nor was there any obvious source of bleeding or 
any other structural abnormality.  Dr. B. further noted that 
the then current testings were "negative for any infection 
process," that that cytology testing was negative.  
According to Dr. B., following the appellant's report of 
having obtained no relief from the use of prescribed 
medication, Dr. B. directed that the appellant undergo a 
computerized tomography testing.  No abnormalities were noted 
except for "mild basilar fibrosis." 

Dr. B. opined that there was no pathological lesion causing 
the appellant's reported hemoptysis, but that the symptoms 
were probably due to his vigorous coughing episodes.       

In due course of development of his February 1991 claim for 
an increased rating for the service-connected lung disorder, 
records were obtained from the Duke University Medical Center 
reflecting care in April 1988.  The appellant provided a 
history of experiencing blood streaked sputum.  The 
diagnostic impression was that the appellant had bronchitis 
and questionable bronchiectasis, rhinosinusitis, and a hiatal 
hernia.  The examiner did not relate these disorders to any 
incident of the appellant's military service.  Pulmonary 
function studies then demonstrated "mild airway 
obstruction," and lung volumes were consistent with moderate 
restrictive lung disease.  Pulmonary function testing 
resulted in FEV-1/FVC capacity of 86% of that predicted.  In 
September 1988, FEV-1 was 81% of that predicted.  
FEV-1/FVC was 99% of that predicted.

In September 1992, medical record progress notes were 
received authored by B.H., M.D., the appellant's treating 
physician.  These records reflect care from September 1983 to 
February 1987 for shortness of breath, difficulty sleeping, 
hypertension, epigastric symptoms and anxiety.  

At an August 1992 Board hearing, the appellant testified in 
substance that he had a cough productive of dark-colored 
sputum.  As to its occurrence, the appellant stated that he 
experienced these symptoms at some periods daily, and at 
others every other day.  He described a normal month as 
involving the production of sputum over two-thirds of the 
time.  He estimated that he would produce practically 2 
ounces of the substance per day.  See transcript, page 5-6.    

Following the Board's January 1993 remand, a September 1987 
report of chest radiographic examination conducted by the 
Scotland Memorial Hospital was received.  The radiologist 
noted the presence of considerable anterior pleural scarring, 
predominantly on the left, which he doubted to be of "any 
clinical significance."  He noted that pulmonary vasculature 
was compensated and there were no active infiltrates, pleural 
effusions or nodular densities were seen.  The diagnostic 
impression was that of an essentially normal chest, except 
for the presence of some anterior pleural thickening or 
scarring and some possible underlying early obstructive lung 
disease.  Also then received was a March 1988 radiographic 
report generated by the Southeastern General Hospital, 
finding minimal fibrotic changes in the bases bilaterally, 
and no evidence of bronchiectasis or other chronic lung 
disease.  Also noted was mild pleural thickening in the right 
posterio-lateral base.  

The appellant underwent a VA respiratory system physical 
examination in April 1993.  The appellant reported that he 
had been previously diagnosed to have bronchiectasis.  
Although he reported that he had difficulty waling more than 
one-half of a block before having to sit down, the examiner 
noted that during the examination, the appellant was able to 
walk about the clinic and several hundred feet at a "rather 
brisk pace without any dyspnea being observed."  Objective 
examination of the chest revealed good inspiration, and the 
chest was clear to percussion.  Auscultation revealed few 
rhonchi at the left base.  The remainder of the examination 
was "totally normal."  The appellant was diagnosed to have 
status post-spontaneous left pneumothorax with repair, and 
asthmatic bronchitis (also called obstructive pulmonary 
disease) secondary to cigarette smoking and occupational 
exposure to inhaled allergens in his textile-related 
employment.  The examiner noted that there was no evidence to 
support the diagnosis of bronchiectasis at the time of the 
examination.  The examiner opined that it was "difficult to 
state that the spontaneous pneumothorax in any way resulted 
in the appearance of or the severity of the chronic 
obstructive pulmonary disease."
A contemporaneous FEV-1 test resulted in a finding of 51% of 
that predicted.
In June 1993, VA FEV-1 testing resulted in a finding of 69% 
of that predicted.

Subsequent to the Board's November 1995 remand, a copy of an 
October 1995 radiographic study conducted by the Southeastern 
Regional Medical Center was received.  It reflects that there 
was scarring in the area of the lingual segment of the lungs.  

The appellant underwent a VA pulmonary examination in 
February 1996.  He was diagnosed to have chronic bronchitis 
with some chronic obstructive pulmonary disease with bullous 
cystic findings noted on radiographic study.  He was noted to 
be "healed" status-post left pneumothorax.  The examiner 
opined that it was likely that a combination of smoking, 
pollutants and irritants with inhaled allergens accounted for 
the appellant's chronic bronchitis.  He further stated that 
it was highly unlikely that the appellant's present condition 
would have been caused by the left spontaneous pneumothorax 
or treatment for it.  The examiner also stated that the 
bullae noted upon radiographic examination would also limit 
the respiratory exchange, and added to the shortness of 
breath experienced by the appellant.  
Pulmonary function testing resulted in a FEV-1 finding of 58% 
of that predicted.  

The appellant underwent a VA respiratory examination in 
February 1997, conducted by W.M.K., M.D.  He was noted to be 
then smoking about a third of a pack of cigarettes per day.  
He reported that he was short of breath and that he could 
only walk about a block.  Clinical examination of the chest 
detected distant breath sounds bilaterally, attributed to the 
thickness of the chest wall.  There was noted a healed tube 
thoracostomy scar in the left anterior chest wall which was 
assessed as being without significance except for evidencing 
that the appellant had a prior tube thoracostomy.  Its 
incision was noted to be "well-healed and without 
complication."  No active lung malignancy was present, but 
the examiner noted the presence of emphysematous bullae.  

The appellant underwent a VA pulmonary function test in 
February 1997, and the FEV-1 was found to be 77% of that 
predicted.  FEV-1/FVC was 89% of that predicted.  In a July 
1997 addendum, Dr. W.M.K., who conducted the February 1997 
remand, stated that the appellant's emphysema, (or chronic 
obstructive pulmonary disease) and that the mild obstruction 
of pulmonary function was not caused by the service-connected 
pneumothorax.  He noted that subsequent to leaving military 
service, the appellant had a history of having worked in 
textile mills, and he was "undoubtedly exposed to fabric 
dust" in the course of his employment.  He added that an 
additional cause of the pulmonary disorder could be related 
to the appellant's cigarette smoking, although at the time of 
the examination, the appellant was smoking "only about a 
third of a pack of cigarettes a day.  He added that 
pneumothorax, once corrected and evacuated, causes no further 
problem.   

During a July 1998 Board hearing, the appellant's spouse 
stated that when the appellant first awoke in the morning, he 
would begin to cough and gag immediately.  She stated that 
the appellant produced thick mucous.  The appellant also 
stated that in addition to these symptoms, the scar from the 
thoracotomy produced a stretching sensation, and that it was 
a "pretty bad scar."  He stated that when it was struck by 
water, he experienced tenderness.  

In July 1998, the appellant submitted an opinion authored by 
C.N.B., M.D., a neuroradiologist.  Dr. C.N.B. stated that:

1.  It was more likely than not that the 
"blebs" present at the time of the 
appellant's in-service pneumothorax were 
the "earliest manifestations of his 
respiratory illness.

2.  The "blebs" cannot be disassociated 
from the currently diagnosed chronic 
bronchitis with some chronic obstructive 
pulmonary disease with bullous cystic 
findings on radiographic studies.  This 
is a separate [disorder] from the 
pneumothorax the appellant had during 
military service.

3.  The occurrence of the pleurectomy in 
service "makes it a[s] likely as not he 
had pleura infection requiring such 
surgery," and that a surgical invasion 
into the pleural usually will leave 
scarring that renders the pleural cavity 
susceptible to pleurisy.  In the 
appellant's case, the pleurisy cannot be 
disassociated from the pleura infection 
in service that required a partial 
pleurectomy.

Dr. C.N.B. did not discuss what effect the appellant's 
tobacco use and textile industry employment had upon his 
pulmonary disorder.  

Relevant Law and Regulations

As is noted above, in order to present a well-grounded claim 
for an increased rating of a service-connected disability, a 
veteran need only submit his competent testimony that 
symptoms, reasonably construed as related to the service-
connected disability, have increased in severity since the 
last evaluation.  Proscelle, 2 Vet. App. at 632.  The 
appellant has reported that the symptoms of his service-
connected disorder have worsened, and he has therefore 
submitted a well-grounded claim.   

The appellant's left lung disorder is presently evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6843 (1999).  Under 
that provision, traumatic chest wall defects, such as the 
appellant's pneumothorax residuals, are now evaluated under a 
general rating formula for restrictive lung disease. 

The schedular criteria for evaluating respiratory disorders 
were changed effective on October 7, 1996, during the 
pendency of the appellant's claim.  As is noted above, where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will be applied.  See Karnas,1 Vet. App. at 313.  
In this matter, the record reflects that the appellant's 
increased rating claim was evaluated under the previously 
applicable criteria in July 1991, January 1994 and in April 
1996; and under the new criteria in September 1997 and May 
1999.  The Board must therefore review the merits of the 
appellant's increased rating claim under both sets of 
criteria.  The specific criteria will be discussed where 
appropriate below.

Analysis

The current criteria

Under the currently applicable criteria, a 10 percent 
evaluation is to be assigned where there is Forced Expiratory 
Volume per one second (FEV-1) of 71-to 80 percent predicted, 
or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66- to 80-percent 
predicted. A 30 percent evaluation requires FEV-1 of 56-to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56- to 65-percent predicted. A 60 percent 
evaluation requires FEV-1 of 40-to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

The relevant clinical test results are as follows:  

September 1988	FEV-1:		88%
	FEV-1/FVC: 	99%

April 1993	FEV-1:		51%

June 1993	FEV-1:		69%

February 1996	FEV-1:		58%

February 1997	FEV-1:		77%
	FEV-1/FVC:	89%

The Board acknowledges that during the pendency of the claim, 
the appellant's FEV-1 (forced expiratory volume in one 
second) was sufficient for the assignment of a 30 percent 
rating in June 1993 and February 1996.  The question which 
must be answered is whether these findings were due to the 
service-connected pneumothorax residuals or to other causes.

The Board has carefully examined the April 1993 VA 
examination report.  The emphasis was on the appellant's 
cigarette smoking and his post-service occupational exposure 
to toxic substances.  The Board observes that the examiner 
placed great emphasis upon the appellant's post-service 
occupation in the development of his lung disorder, observing 
that the appellant  ". . . worked for 14 of the last 20 
years .  .  .  before being retired as a mechanic in cotton 
and/or knitting mills, being exposed to a variety of airborne 
pollutant and allergens such as cotton, cotton dust, etc.  It 
is also interesting that he smoked 1/2 [of a] pack of 
cigarettes from before he went into the military until at 
least 1976, when he stopped," and that the appellant began 
having shortness of breath and dyspnea on exertion while 
working in the cotton mills.  

As to the April 1993 clinical test results, the Board 
observes that the clinical findings were essentially normal 
except for asthmatic bronchitis secondary to cigarette 
smoking and occupational factors arising from the appellant's 
exposure to inhaled allergens in the cotton and knitting 
mills.  Most critically, the examiner specifically noted that 
it was "difficult to state that the spontaneous pneumothorax 
has in any way resulted in the appearance of or the severity 
of the [chronic obstructive pulmonary disease]."  (Italics 
added).  

The Board has also carefully scrutinized the February 1996 VA 
pulmonary examination report.  As is noted above, FEV-1 
testing then resulted in a finding of lung capacity of 58% of 
that predicted.  However, as did the April 1993 examiner, the 
February 1996 physician linked the severity of the 
appellant's pulmonary disorder with the then concomitant 
factors; in particular his extensive work in textile mills 
exposed to dust, cotton "and the like."  The examiner's 
observation that the appellant had a "healed" post left 
pneumothorax, and his opinion that a combination of smoking, 
pollutants, and irritants with inhaled allergens then were 
responsible for the appellant's chronic bronchitis is devoid 
of any mention of any connection between the severity of the 
pneumothorax and the non-service-connected factors.  Most 
critically, as the April 1993 examiner observed, the February 
1996 examiner stated that it was "highly unlikely" that the 
appellant's present pulmonary condition was caused by the in-
service pneumothorax.   

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); 38 
U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Grantham v. 
Brown, 8 Vet. App. 228, 235 (1995); Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The evidence in this case does not approach balance, and is 
clearly against the claim.  The medical evidence, discussed 
above, indicates that the service-connected pneumothorax 
residuals do not include difficulty breathing.  The residuals 
of the service-connected pneumothorax have been identified by 
competent physicians as encompassing only a healed, non 
tender thoracostomy scar.  

Dr. B.'s July 1998 opinion, quoted above, is not inconsistent 
the other medical evidence.  Indeed, Dr. B. specifically 
stated that a respiratory illness was "separate" from the 
service-connected pneumothorax residuals.   

In summary, for the reasons and bases expressed above, the 
assignment of a disability rating greater than 10 percent 
under the currently applicable criteria is not warranted as 
the clear preponderance of the evidence is against the 
requisite evidentiary finding.  As the medical evidence 
discussed above makes clear, the service-connected 
pneumothorax residuals include only a healed scar.  The 
medical evidence clearly indicates that the appellant's 
respiratory problems are not part and parcel of the service-
connected pneumothorax and the abnormal pulmonary function 
test results cannot be ascribed thereto.  Thus, the severity 
of the appellant's disorder does not approximate the 
predicate findings for a greater disability rating.  The 
benefit sought on appeal is accordingly denied.

The former criteria

As to the previously applicable rating criteria, Diagnostic 
Code 6814 provided for a 100 percent evaluation for a 
spontaneous pneumothorax for six months.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6814 (1996).  Thereafter, the 
residuals are rated analogously to bronchial asthma under 
Diagnostic Code 6602.  The pre-October 1996 criteria under 
this Diagnostic Code were as follows:

Pronounced; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks 
and with marked loss of weight or other evidence of 
severe impairment of health - 100 percent

Severe; frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication; 
more than light manual labor is precluded - 60 
percent

Moderate; asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks - 
30 percent

Mild; paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings 
between attacks - 10 percent

The words "slight", "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." See 38 C.F.R. § 4.6 (1999). 

Having carefully examined all of the evidence of record, the 
Board finds that the assignment of a disability rating 
greater than 10 percent is not warranted.  As is alluded to 
above, the appellant's disorder has not consistently been 
reported by competent medical examiners, who have conducted 
clinical testing, to encompass pulmonary symptoms requisite 
for the assignment of a disability rating greater than 10 
percent.  Indeed, as discussed in detail above, the competent 
medical evidence of record supports the conclusion that the 
service-connected pneumothorax residuals encompass only a 
healed scar and that the pulmonary symptoms reported by the 
appellant have been ascribed to other causes.  As an example 
of the medical evidence as a whole, during the February 1997 
VA examination, the appellant complained of significantly 
severe pulmonary symptoms.  However, the examiner stated that 
while a healed tube thoracostomy scar was noted, it was 
assessed as being without significance.  In short, the 
competent medical evidence of record indicates that the 
claimed respiratory problems are not part of the pneumothorax 
residuals and cannot so be rated.  

In sum, for the reasons stated above the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 10 percent under the previously applicable 
rating criteria.


Entitlement to service connection for a pulmonary disability 
other than the residuals of a pneumothorax, to include on a 
secondary basis


Factual background

As is noted above, in a July 1998 opinion, Dr. C.N.B.'s July 
1998 suggested that the "blebs" that manifested during the  
appellant's military service, and which led to the 
spontaneous pneumothorax, are responsible for the various 
pulmonary disorders other than the service-connected 
residuals of the thoracotomy.  Dr. C.N.B.'s opinion is the 
initial mention of record suggesting that the appellant's 
other previously diagnosed disorders (i.e., emphysema, 
chronic obstructive pulmonary disease, bronchiactesasis, 
bronchitis) may be linked to the service-connected 
pneumothorax.

Analysis

As is noted above, under 38 U.S.C. A. § 5107(a), an applicant 
for benefits has the predicate burden of submitting a well-
grounded claim.  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza  at 504; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In this matter, through the July 1998 opinion of Dr. C.N.B., 
the appellant has proffered competent medical evidence of one 
or more current disorders, (i.e., emphysema, chronic 
obstructive pulmonary disease, bronchiactesasis, bronchitis) 
other than the impairment of his lung capacity, being linked 
in-service medical treatment, to include the thoracotomy.  As 
narrated above, there is other medical evidence to the 
contrary, and Dr. C.N.B. did not discuss the other medical 
opinions of record that linked the appellant's various 
pulmonary disorders to occupational toxic exposure and 
cigarette smoking, not to the service-connected pneumothorax 
residuals.  However, Dr. B.'s medical opinion does serve to 
well-ground the claim.    

Because the appellant's claim is well-grounded, and because 
additional evidentiary development is needed, this issue will 
be remanded for further development of the evidence and 
readjudication.  


Entitlement to service connection for hypertension and for 
diabetes mellitus

Factual background

In a March 1993 statement, the appellant reported that a Dr. 
"A, " whom he identified as a VA physician, stated that his 
hypertension, diabetes, nervous disorder, and pulmonary 
disorder were "working against each other."  
Further, in a January 1996 letter, Dr. T.A.C. reported that 
the appellant continued to have severe depression related to 
his service-connected pneumothorax.  Dr. C. further stated 
that as a result of the pneumothorax and severe depression, 
the appellant had "developed severe hypertension and 
diabetes."  He further stated that he did "not think that 
there was any doubt that the hypertension and the diabetes 
[were] the direct result of [the appellant's] service-
connected lung condition."  

During the VA physical examination in February 1997, it  was 
noted that the appellant smoked about a third of a pack of 
cigarettes a day, and that he was then undergoing insulin 
therapy.  In part, he was diagnosed to have a history of 
diabetes, apparently then under adequate control, and 
hypertension.  The examiner opined that the appellant's 
pneumothorax residuals did not cause his diabetes mellitus or 
hypertension, because the predicate disorder did not 
medically cause the claimed secondary disorders.  

During the July 1998 Board hearing, the appellant through his 
representative averred that he had been informed by Dr. K. 
and by Dr. D., both psychiatrists, that his service-connected 
pneumothorax worsened, but did not necessarily cause, his 
hypertension.  

Analysis

As is noted above, applicable law provides that a claimant 
for VA benefits has the initial burden under 38 U.S.C. A. § 
5107(a) of submitting a well-grounded claim.   

Applicable law provides that "disability" in the context of 
Veterans benefits law means any impairment of earning 
capacity, and  such definition of disability mandates that 
any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (1997), when aggravation of a veteran's 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Further, and as is alluded to above, evidence proffered in 
support of a claim, (including competent testimony) is to be 
presumed credible in the initial phase of determining the 
well-groundedness of the claim.  

In this matter, the appellant has reported that a Dr. "A, " 
whom he identified as a VA physician, stated that his 
hypertension, diabetes, nervous disorder, and pulmonary 
disorder were "working against each other."  With this 
report, and the opinion of Dr. T.A.C., the Board is of the 
opinion that the appellant has submitted a well-grounded 
claim of entitlement to service connection for aggravation of 
diabetes and hypertension as in Allen, supra.  

The Board notes that the RO was directed upon the Board's 
last remand to readjudicate the issue of whether the 
appellant's service-connected disorders aggravated his non-
service-connected disorders, (as in Allen).  However, the 
record reflects that medical inquiry has not been undertaken 
in this respect.  

As is noted above, the record indicates that in February 
1997, VA physician Dr. W.M.K. appears to have limited his 
inquiry into the question of whether the appellant's 
pneumothorax caused diabetes mellitus and or hypertension.  
The question of whether the service-connected pneumothorax or 
the service-connected depressive disorder aggravated the non-
service connected diabetes mellitus or hypertension has not 
been addressed, and will be clarified upon remand.  


ORDER

A disability rating greater than 30 percent for a depressive 
disorder is denied.

A disability rating greater than 10 percent for the 
postoperative residuals of a spontaneous pneumothorax of the 
left lung is denied.

A well-grounded claim of service connection for a pulmonary 
disability other than residuals of a pneumothorax, to include 
on a secondary basis, has been submitted.

A well-grounded claim of service connection for hypertension, 
to include on a secondary basis, has been submitted.  

A well-grounded claim of service connection for diabetes 
mellitus, to include on a secondary basis, has been 
submitted.



REMAND

The Board is cognizant that the appellant's claims have been 
previously remanded on multiple occasions, and is aware of 
the further delay that will result from this remand.  
However, the appellate courts have consistently held that the 
Board's primary responsibility is to be the finder of fact in 
these matters, and when the medical evidence of record is 
insufficient for the Board to fulfill this obligation, it 
must take appropriate action to ensure adequate development 
has been undertaken to enable it to issue an informed 
decision.   See Madden v. Gober, 125 F. 3d 1477,  (Fed. Cir. 
1997); Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993).  

Accordingly, the appellant's claims of entitlement to service 
connection for a pulmonary disability other than the 
residuals of a pneumothorax, hypertension, diabetes mellitus, 
and for a total disability rating based upon individual 
unemployability are REMANDED for the following actions:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not currently of record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.

2.  The RO should afford the appellant a 
clarifying medical examination by a 
qualified pulmonary specialist.  Prior to 
the examination, the examining physician 
must review the appellant's claims 
folder, and a copy of the remand, and 
acknowledge their receipt and review in 
any report generated as a result of this 
remand.  All clinical testing must be 
conducted to respond to the specified 
inquiries.  The examiner must respond to 
the specified inquiries, and state the 
medical basis for the opinion as it 
pertains to the appellant and the 
evidence of record.  The examiner may 
respond in terms of the likelihood of the 
response (i.e., more or less likely than 
not or equally likely).  The examiner 
must respond to the following inquiries:

a.  What are the current diagnoses 
of any of the appellant's pulmonary 
disorders?

b.  Were the blebs present at the 
time of the appellant's in-service 
pneumothorax representative of the 
onset of any continuing and/or 
chronic pulmonary disorder that 
subsequently manifested? 

c.  Would the in-service thoracotomy 
residuals have rendered the 
appellant more susceptible to the 
development of any pulmonary 
disorder, other than the service-
connected lung capacity impairment?  

d.  What effect, if any, did the 
appellant's tobacco use and 
occupational exposure to textiles 
and other toxins have upon the 
development of any other pulmonary 
disorder, as may be evidenced by the 
claims folder, other than the 
service-connected lung capacity 
impairment?  

3.  The RO should also afford the 
appellant a medical examination, to be 
conducted by an appropriately qualified 
physician, to respond to the inquires 
that are specified below.  Prior to the 
examination, the examining physician must 
review the appellant's claims folder, and 
a copy of the remand, and acknowledge 
their receipt and review in any report 
generated as a result of this remand.  
All clinical testing must be conducted to 
respond to the specified inquiries.  The 
examiner must respond to the specified 
inquiries, and state the medical basis 
for the opinion as it pertains to the 
appellant and the evidence of record.  
The examiner may respond in terms of the 
likelihood of the response (i.e., more or 
less likely than not or equally likely).  
The examiner must respond to the 
following inquiry:  

Did the appellant's service-
connected lung disability, or the 
appellant's service-connected 
depressive disorder, cause or 
aggravate the appellant's diabetes 
mellitus or hypertension?  If so, to 
what degree?  

4.  Thereafter, the RO should 
readjudicate the appellant's remanded 
claims under a broad interpretation of 
the applicable regulations.

If any of the benefits sought on appeal remain denied, the 
appellant and his representative should be furnished a 
supplemental statement of the case, including any additional 
laws and regulations, and given the applicable time to 
respond thereto.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand will ensue.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


Finally, the outcome of the appellant's claim of a total 
disability evaluation based upon individual unemployability 
will depend upon the RO's resolution of the other remanded 
claims.  The total disability claim must therefore be 
deferred until resolution of the remanded issues.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).




___________________________________
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  For purposes of definition only, and pursuant to the Board's responsibility to provide an adequate statement 
of the reasons or basis for its decision, the Board notes that a pneumothorax may be defined as "an 
accumulation of air or gas in the pleural space, which may occur spontaneously or as a result of trauma or a 
pathological process, or be introduced deliberately.   Dorland's Illustrated Medical Dictionary, 1319 (28th 
ed., 1994) (hereafter, "Dorland's"); see Godfrey v. Brown, 8 Vet. App. 113, 120-21 (1995)].  The appellant 
then underwent a thoracotomy for treatment of this disorder, including "blebs." [A thoracotomy is "a surgical 
incision of the wall of the chest."  Dorland's, at 1705.  A "bleb" is a "bulla."  Dorland's at 206.  A "bulla" 
may be defined as "a large vesicle, more than 5 millimeters in circumference, containing serous or 
seropurulent fluid." Dorland's, at  236.  See also Ardison v. Brown, 6 Vet. App. 405, 408 (1994): "A 'bulla' 
is a blister.  Stedman's [Medical Dictionary, Illustrated (23rd ed. 1976)] at 202."  
  During an October 1999 Board hearing before the undersigned, the appellant through his representative 
argued that the increase in the disability rating from 10 to 30 percent was "illegal."  The Board has examined 
the evidence of record generated subsequent to the grant of the initial rating decision, and the text of the May 
1999 rating decision.  Apparently, in contending that the increase was "illegal," the appellant is relying upon 
an error in the dating of the later rating decision, located at the top right hand corner of the document.  This 
appears to be merely a typographical error, as the text of the rating decision reveals that evidence generated 
and received subsequent to September 1997 was reviewed and discussed as part of the RO's May 1999 
determination.  The final page of the rating decision reflects the correct date of the rating decision.  Indeed, 
the Board notes that in his notice of disagreement pertaining to the assigned disability rating, the appellant 
specifically stated that he disagreed with the 10 percent rating assigned, and argued that a 30 percent 
evaluation was warranted.  Given these facts of record, the Board finds no irregularity in the May 1999 rating 
decision as suggested by the appellant.    
  The Board notes that the examiner also specifically found that the appellant did not have post-traumatic 
stress disorder (PTSD).  This contention had previously arisen by receipt of a March 1993 letter in which Dr. 
T.A.C. reported that he had treated the appellant since March 1987 for treatment of post-traumatic stress 
disorder, "directly related" to the service-connected pneumothorax disability.  Dr. T.A.C. opined that the 
PTSD was caused by the "trauma [the appellant] suffered when on guard duty in Germany."  Subsequent to 
the granting of service connection for a depressive disorder, the appellant has not proffered any additional 
evidence suggesting that he has PTSD, or argument in support of this theory.  

  Hematemesis is "the vomiting of blood."  Dorlands, at 741.  
  "Bronchiectasis" may be defined as "chronic dilatation of the bronchi marked by fetid breath and 
paroxysmal coughing, with the expectoration of mucopurulent matter."  Dorland's at 230.  See Spalding v. 
Brown, 10 Vet. App. 6, 8 (1996). By rating decision dated in May 1979, service connection was denied for 
bronchiectasis with bronchitis.   The appellant did not file a notice of disagreement relative to the denial.      
    
  The Board notes that although the appellant complained of an "aching like someone cutting through skin" 
at the site of his thoracotomy, the examiner noted that the scar was "palpated rather heavily without 
complaint of tenderness or jerking away."  
  Hemoptysis is "the expectoration of blood or of blood-stained sputum."  Dorland's, at 750.  
  Pursuant to the Board's January 1993 remand, Dr. B. was contacted by the RO in order to obtain any other 
medical records on file.  By return correspondence received in April 1993, Dr. B. reported that he found "no 
patient by [the appellant's] name."  
  Under 38 C.F.R. § 4.96 (Special provisions regarding evaluations of respiratory conditions), ratings under 
diagnostic codes 6600 through 6817, and 6822 through 6847 will not be combined with each other. Where 
there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with 
each other or with diagnostic codes 6600 through 6817 or 6822 through 6847. A single rating will be 
assigned under the diagnostic code which reflects the predominant disability, with elevation to the next 
higher evaluation where the severity of the overall disability warrants such elevation. See 38 C.F.R. § 4.96 
(1999).

  Dr. B. in essence indicated that the respiratory disorder was caused by the service-connected 
pneumothorax.  This involves the issue of secondary service connection for other pulmonary disability and 
will be discussed below.
  Toward that end, the Board has elucidated the procedural and factual evidence of record in this matter as it 
pertains to the appellant's remaining claims, and discussed it at length above.  However, the Board's remand 
directives will necessitate review of the entirety of the claims folder by both medical examiners and the RO, 
and the answers to specific inquiries must be obtained.  The Board emphasizes, however, that it has not 
formed any preliminary impression of the merits of the appellant's claims, and the RO and the medical 
examiners are to conduct independent review of the evidence of record, without reliance upon the summary 
of the evidence of record.  Moreover, the appellant will be provided with a copy of this decision and remand 
and as will be discussed below, he will be afforded the opportunity to offer additional evidence and argument 
on the remanded claims.


